Citation Nr: 0007279	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of dislocation of the right shoulder, with anterior 
instability and degenerative changes, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of dislocation of the left shoulder, with anterior 
instability and degenerative changes, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
December 1989.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia. 


REMAND

The veteran seeks increased ratings for his right and left 
shoulder disabilities.  In a May 1999 letter the veteran 
reported further examination of his shoulders by his 
orthopedic surgeon.  The veteran stated that when the 
orthopedic surgeon examined him in May 1999 the surgeon found 
the veteran to have increased right shoulder disability.  The 
veteran further reported that he was scheduled for another 
evaluation of his shoulder condition by his orthopedic 
surgeon in June 1999.  In July 1999, the RO requested that 
the veteran provide the treatment records of the private 
orthopedic surgeon referred to in his May 1999 letter, or 
provide signed authorization for the VA to request such 
records.  In October 1999, the veteran provided such written 
authorization as well as a work limitation statement from a 
treating physician.  The veteran advised he had been most 
recently seen in August 1999.  The Board notes that the 
private examination reports specified by the veteran have not 
been obtained for the record.  Nor has the veteran been 
afforded a VA examination of his shoulders since the reported 
worsening of his right shoulder condition.


The veteran has reported that he was seeking vocation 
rehabilitation assistance from VA due to his shoulder 
disabilities.  The veteran has repeatedly stated that his 
shoulder disabilities interfere with his employment.  The 
veteran's vocational rehabilitation folder has not been 
associated with the record.

The veteran appeared at a hearing before the undersigned 
member of the Board in December 1999.  The veteran testified 
that he had increased weakness of the shoulders with use.  
The April 1997 and April 1999 VA examination reports do not 
note whether the veteran experiences a greater limitation of 
motion of the shoulders due to pain on use during flare-ups.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court of Appeals for Veterans Claims (Court) remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited functional 
ability during flare-ups, or when a joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability, or incoordination.  
If feasible, those determinations were to be expressed in 
terms of additional range of motion lost due to any weakened 
movement, excess fatigability, or incoordination.  

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since June 1998 for 
his shoulder disabilities.  With any 
necessary authorization from the veteran, 
to include that provided in October 1999, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should insure that the records 
obtained include records from the 
veteran's orthopedic surgeon, Robert J. 
Neviaser, M.D.

2.  The RO should determine if the 
veteran has a VA vocational 
rehabilitation file.  If so, it should be 
associated with the record.

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's left 
and right shoulder disabilities.  The 
claims file should be provided to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies, including range of motion 
studies in degrees, should be performed.  
The examiner should perform tests of 
joint motion against varying resistance.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The examiner 
should be requested to identify any 
objective evidence of pain and all 
functional loss due to pain.  The 
examiner should specifically indicate the 
ranges of shoulder motion performed 
without pain and the range of motion 
accompanied by pain.  This examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should also 
provide an opinion concerning the impact 
of each service-connected shoulder 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.  

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the claims for an increased 
rating for left and right shoulder 
disabilities, to include consideration of 
all additional pertinent evidence 
received since issuance of the May 1999 
supplemental statement of the case 
(SSOC).  In readjudicating this claim, 
the RO should consider application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca.  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
including reflecting RO consideration of 
all pertinent evidence received since 
issuance of the May 1999 SSOC, and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to secure clarifying 
information and ensure due process.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


